Appeal from a judgment of the Cattaraugus County Court (Larry M. Himelein, J), rendered July 9, 2012. The appeal was held by this Court by order entered January 3, 2014, the decision was reserved and the matter was remitted to Cattaraugus County Court for further proceedings (113 AD3d 1113 [2014]).
Now, upon reading and filing the stipulation of discontinuance signed by defendant on March 17, 2014, and the attorneys for the parties on March 25 and April 2, 2014,
It is hereby ordered that said appeal is unanimously dismissed *1542upon stipulation.
Present — Scudder, EJ., Fahey, Peradotto, Carni and Valentino, JJ.